Fill in this information to identify the case:

Debtor 1       Jeffrey J. Krokos

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the        Middle                District of   Pennsylvania
                                                                                  (State)

Case number           5:18-bk-05144-JJT


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.
                      THE BANK OF NEW YORK MELLON FKA THE
                      BANK OF NEW YORK, AS TRUSTEE FOR THE
                      CERTIFICATEHOLDERS OF CWALT, INC.,
                      ALTERNATIVE LOAN TRUST 2005-57CB,
                      MORTGAGE PASS-THROUGH CERTIFICATES,
Name of Creditor:     SERIES 2005-57CB                                          Court claim No. (if known): 3

Last 4 digits of any number you
use to identify the debtor’s account:          8294

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?
☒    No

☐    Yes. Date of the last notice:

Part 1:     Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.
Description                                                              Dates Incurred                                     Amount
 1.Late Charges                                                                                                   (1)   $

 2.Non-sufficient funds (NSF) fees                                                                                (2)   $

 3.Attorney Fees                                                                                                  (3)   $

 4.Filing fees and court costs                                                                                    (4)   $

 5.Bankruptcy/Proof of claim fees                                        02/05/2019                               (5)   $   400.00

 6.Appraisal/Broker’s price opinion fees                                                                          (6)   $

 7.Property inspection fees                                                                                       (7)   $

 8.Tax advances (non-escrow)                                                                                      (8)   $

 9.Insurance advances (non-escrow)                                                                                (9)   $

10.Property preservation expenses. Specify:                                                                       (10) $

11.Other. Specify:           Vacant property Registration                03/12/2019                               (11) $    790.00

12.Other. Specify:           Processing fee                              03/12/2019                               (12) $    15.00

13.Other. Specify:           Preparation of 410A                         02/05/2019                               (13) $    250.00

14.Other. Specify:           Plan review                                 12/21/2018                               (14) $    250.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                        Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 1

              Case 5:18-bk-05144-RNO                        Doc Filed 04/12/19 Entered 04/12/19 17:42:54                        Desc
                                                            Main Document   Page 1 of 4
Debtor 1         Jeffrey J. Krokos                                                 Case Number (if known)    5:18-bk-05144-JJT
                 First Name             Middle Name      Last Name




Part 4:
                  Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
     ☐ I am the creditor.
     ☒ I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Janet M. Spears                                                              Date    April 8, 2019
           Signature


Print:             Janet M. Spears                                                         Title:   Agent for Creditor
                   First Name            Middle Name      Last Name

Company:           Aldridge Pite, LLP

Address:           4375 Jutland Dr. Suite 200; P.O. Box 17933
                   Number                Street

                   San Diego             CA                           92177-0933
                   City                  State                        Zip Code

Contact phone      (858)-750-7600                                                          Email    jspears@aldridgepite.com




Official Form 410S2                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 2

            Case 5:18-bk-05144-RNO                     Doc Filed 04/12/19 Entered 04/12/19 17:42:54                            Desc
                                                       Main Document   Page 2 of 4
     ALDRIDGE PITE, LLP
     4375 Jutland Drive, Suite 200
     P.O. Box 17933
     San Diego, CA 92177-0933
     Telephone: (858) 750-7600
     Facsimile: (619) 590-1385




                                UNITED STATES BANKRUPTCY COURT

              MIDDLE DISTRICT OF PENNSYLVANIA - WILKES-BARRE DIVISION

      In re                                                 Case No. 5:18-bk-05144-JJT

      JEFFREY J. KROKOS,                                    Chapter 13

                       Debtor(s).                           PROOF OF SERVICE



                     I, Melissa Gonzalez, declare that:

                     I am employed by Aldridge Pite, LLP. My business address is:

     Fifteen Piedmont Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the

     age of eighteen years and not a party to this cause.

                     On April 12, 2019, I served the Notice of Postpetition Mortgage Fees, Expenses, and

     Charges in said cause by electronic means through the court’s CM/ECF system or by placing true

     and correct copies thereof enclosed in a sealed envelope with postage thereon fully prepaid in the

     United States Mail at San Diego, California, addressed as follows: SEE ATTACHED SERVICE

     LIST.

              I declare under penalty of perjury that the foregoing is true and correct.

     Dated: April 12, 2019                                   /s/ Melissa Gonzalez
                                                             MELISSA GONZALEZ




Case 5:18-bk-05144-RNO         Doc Filed 04/12/19 Entered 04/12/19 17:42:54                Desc
                               Main Document   Page 3 of 4
                                      SERVICE LIST

DEBTOR(S)
(VIA U.S. MAIL)

Jeffrey J. Krokos
33 West Sidney Street
Wilkes-Barre, PA 18705




DEBTOR(S) ATTORNEY
(VIA ELECTRONIC NOTICE)

Tullio DeLuca
381 N. 9th Street
Scranton, PA 18504
tullio.deluca@verizon.net

CHAPTER 13 TRUSTEE
(VIA ELECTRONIC NOTICE)

Charles J DeHart, III (Trustee)
8125 Adams Drive, Suite A
Hummelstown, PA 17036
dehartstaff@pamd13trustee.com

UNITED STATES TRUSTEE
(VIA ELECTRONIC NOTICE)

Department of Justice
Middle District of Pennsylvania (Wilkes-Barre)
228 Walnut Street, Suite 1190
Harrisburg, PA 17101
ustpregion03.ha.ecf@usdoj.gov




Case 5:18-bk-05144-RNO        Doc Filed 04/12/19 Entered 04/12/19 17:42:54   Desc
                              Main Document   Page 4 of 4
